                   Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 1 of 7


              1   KEKER, VAN NEST & PETERS LLP                O’MELVENY & MYERS LLP
                  ELLIOT R. PETERS - #158708                  DARIN SNYDER - #136003
              2   epeters@keker.com                           dsnyder@omm.com
                  LAURIE CARR MIMS - #241584                  MICHAEL TUBACH - #145955
              3   lmims@keker.com                             mtubach@omm.com
                  STEVEN P. RAGLAND - #221076                 DAVID EBERHART - #195474
              4   sragland@keker.com                          deberhart@omm.com
                  CODY S. HARRIS - #255302                    Two Embarcadero Center, 28th Floor
              5   charris@keker.com                           San Francisco, CA 94111
                  ELIZABETH K. McCLOSKEY - #268184            Telephone:    415 984 8876
              6   emccloskey@keker.com                        Facsimile:    415 984 8701
                  SEAN M. ARENSON - # 310633
              7   sarenson@keker.com                          Attorneys for Defendant
                  MAYA PERELMAN - # 318554                    JHL BIOTECH, INC.
              8   mperelman@keker.com
                  633 Battery Street                          (Additional counsel listed on signature page)
              9   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
             10   Facsimile:     415 397 7188

             11   Attorneys for Plaintiff
                  GENENTECH, INC.
             12

             13

             14

             15                                UNITED STATES DISTRICT COURT

             16                               NORTHERN DISTRICT OF CALIFORNIA

             17                                   SAN FRANCISCO DIVISION

             18   GENENTECH, INC.,                              Case No. 3:18-cv-06582-WHA

             19                  Plaintiff,                     CORRECTED STIPULATED REQUEST
                                                                FOR ORDER TO ENLARGE TIME TO
             20           v.                                    RESPOND TO COMPLAINT, MOTION
                                                                FOR PRELIMINARY INJUNCTION,
             21   JHL BIOTECH, INC., XANTHE LAM, an             RULE 12 MOTIONS, AND TO CONTINUE
                  individual, ALLEN LAM, an individual,         INITIAL CASE MANAGEMENT
             22   JAMES QUACH, an individual, RACHO             CONFERENCE; [PROPOSED] ORDER
                  JORDANOV, an individual, ROSE LIN, an                                (as modified)
             23   individual, JOHN CHAN, an individual,         Dept:    Courtroom 12 - 19th Floor
                  and DOES 1-50,                                Judge:   Hon. William Alsup
             24
                                 Defendants.                    Date Filed: October 29, 2018
             25                                                 Trial Date: Not Set

             26

             27

             28

                               CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                          RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                 Case No. 3:18-cv-06582-WHA
1310822.v1
                    Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 2 of 7


              1                                            STIPULATION

              2          Pursuant to Civil Local Rule 6-2, and supported by the accompanying Declaration of

              3   Elizabeth K. McCloskey, Plaintiff Genentech, Inc. (“Genentech”) and Defendants JHL Biotech,

              4   Inc., Xanthe Lam, Allen Lam, James Quach, Racho Jordanov, Rose Lin, and John Chan

              5   (collectively, “Defendants”), by and through their respective counsel of record, hereby stipulate

              6   and request that this Court grant an enlargement of time to respond to the Complaint, Motion for

              7   Preliminary Injunction and to Continue the Initial Case Management Conference as follows:

              8          WHEREAS, Genentech filed its Complaint on October 29, 2018 [Dkt 1];

              9          WHEREAS, Genentech served its Complaint on Defendants Xanthe and Allen Lam on

             10   October 31, 2018; Defendant James Quach on November 6, 2018; Defendant John Chan on

             11   November 7, 2018; Defendant Racho Jordanov on November 8, 2018; Defendant JHL Biotech,

             12   Inc. on November 12, 2018; and Defendant Rose Lin on November 13, 2018;

             13          WHEREAS, Defendants’ responsive pleadings were due between November 21, 2018 and

             14   December 4, 2018, depending on the date of service of the Complaint;

             15          WHEREAS, Genentech filed its Motion for Preliminary Injunction on November 5, 2018

             16   [Dkt 20], and Defendants’ responses were due on November 19, 2018;

             17          WHEREAS, on November 6, 2018, the Court scheduled an Initial Case Management

             18   Conference for January 31, 2019 [Dkt 27];

             19          WHEREAS, to economize the Court’s and the parties’ resources, to enable time for the

             20   negotiation and entry of a protective order and Defendants’ subsequent review of relevant

             21   materials Genentech has filed under seal, and to coordinate deadlines to the extent practicable, the

             22   parties have agreed to the following proposed deadlines for Defendants’ responses to the

             23   Complaint and oppositions to Genentech’s Motion for Preliminary Injunction; Genentech’s

             24   opposition to any motion filed by Defendants under Fed. R. Civ. P. 12, in response to the

             25   Complaint; Defendants’ replies in support of any motion filed under Fed. R. Civ. P. 12; and the

             26   Initial Case Management Conference:

             27   ///

             28   ///
                                                                   1
                              CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                         RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                Case No. 3:18-cv-06582-WHA
1310822.v1
                    Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 3 of 7


              1
                        Filings                                                   Proposed Deadline
              2
                        Defendants’ responses to the Complaint                    January 11, 2019
              3

              4         Defendants’ oppositions to Genentech’s Motion for
                        Preliminary Injunction                                    January 11, 2019
              5

              6         If any Defendant files, in response to the Complaint, a
                        motion under Fed. R. Civ. P. 12, Genentech’s              January 25, 2019
              7         oppositions to such motions
              8         Genentech’s reply in support of Motion for
                        Preliminary Injunction                                    February 1, 2019
              9

             10         Defendants’ replies in support of any motion filed, in
                        response to the Complaint, under Fed. R. Civ. P. 12       February 1, 2019
             11
                        Case Management Statement                                 February 7, 2019, subject
             12
                                                                                  to the Court’s availability
             13                                                                   to hold the Initial Case
                                                                                  Management Conference
             14                                                                   on February 14, 2019

             15         Initial Case Management Conference; Hearing on            February 14, 2019 at 9:30
                        Genentech’s Motion for Preliminary Injunction;            a.m., subject to the Court’s
             16
                        Hearing on any motion(s) filed by Defendants under        availability
             17         Fed. R. Civ. P. 12 in response to the Complaint

             18
                         WHEREAS, Defendants agree that the extension of time to file oppositions to the Motion
             19
                  for Preliminary Injunction shall not provide any basis to oppose that motion;
             20
                         WHEREAS, if any Defendant files a motion to stay this action or any portion thereof, it
             21
                  shall be filed on January 11, 2019; Genentech shall file its opposition on January 25, 2019;
             22
                  Defendants shall file replies on February 1, 2019; and the Court will set a hearing on any motion
             23
                  to stay for the same date as the hearing on Genentech’s Motion for Preliminary Injunction,
             24
                  subject to the Court’s availability; notwithstanding the foregoing, any Defendant may file a
             25
                  motion to stay (a) prior to January 11, 2019, if based on or in response to any motion filed by
             26
                  Genentech on or after November 14, 2018 and/or (b) subsequent to January 11, 2019.
             27
                  ///
             28
                                                                   2
                              CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                         RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                Case No. 3:18-cv-06582-WHA
1310822.v1
                   Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 4 of 7


              1          WHEREAS, this stipulation/notice is not a waiver of any claims or defenses any party

              2   may otherwise have, and all such claims and defenses are expressly reserved by each party.

              3          WHEREFORE, pursuant to Civil Local Rule 6-2, the parties stipulate and agree that:

              4          1.     Defendants’ time to file their responses to Genentech’s Complaint shall be

              5                 extended to January 11, 2019;

              6          2.     Defendants’ time to file their responses to Genentech’s Motion for Preliminary

              7                 Injunction shall be extended to January 11, 2019;

              8          3.     If any Defendant files, in response to the Complaint, a motion under Fed. R. Civ.

              9                 P. 12, Genentech’s oppositions to such motions shall be filed on January 25,

             10                 2019;

             11          4.     Genentech’s reply in support of its Motion for Preliminary Injunction shall be filed

             12                 on February 1, 2019;

             13          5.     If any Defendant files, in response to the Complaint, a motion under Fed. R. Civ.

             14                 P. 12, Defendants’ replies in support of such motion shall be filed on February 1,

             15                 2019;

             16          6.     The hearing on Genentech’s Motion for Preliminary Injunction and any motion

             17                 filed by Defendants under Fed. R. Civ. P. 12 shall be set for February 14, 2019 at

             18                 9:30 a.m., or on such other date as is convenient to the Court;

             19          7.     The Initial Case Management Conference shall be continued to February 14,

             20                 2019 at 9:30 a.m., or to such other date as is convenient to the Court, with a Joint

             21                 Case Management Statement due one week before the Conference; and

             22          8.     If any Defendant files a motion to stay any portion of this action, it shall be filed

             23                 on January 11, 2019; Genentech shall file its opposition on January 25, 2019;

             24                 and Defendants shall file replies on February 1, 2019; notwithstanding the

             25                 foregoing, any Defendant may file a motion to stay (a) prior to January 11, 2019, if

             26                 based on or in response to any motion filed by Genentech on or after November

             27                 14, 2018, and/or (b) subsequent to January 11, 2019.

             28
                                                                   3
                              CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                         RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                Case No. 3:18-cv-06582-WHA
1310822.v1
                   Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 5 of 7


              1          Apart from continuing the Initial Case Management Conference as set forth above, the

              2   parties have not previously requested any time modifications in this case. The stipulated briefing

              3   schedule will not alter the date of any other deadline or event already fixed by this Court.

              4
                  Dated: November 15, 2018                               KEKER, VAN NEST & PETERS LLP
              5

              6
                                                                  By:    /s/ Elliot R. Peters
              7                                                          ELLIOT R. PETERS

              8                                                          Attorney for Plaintiff
                                                                         GENENTECH, INC.
              9

             10   Dated: November 15, 2018                               O’MELVENY & MYERS LLP
             11

             12                                                   By:    /s/ Michael Tubach
                                                                         MICHAEL TUBACH
             13
                                                                         Attorney for Defendant
             14                                                          JHL BIOTECH, INC.

             15
                  Dated: November 15, 2018                               LAW OFFICES OF DAVID H.
             16                                                          SCHWARTZ, INC.

             17
                                                                  By:    /s/ David H. Schwartz
             18                                                          DAVID H. SCHWARTZ
             19                                                          Attorney for Defendants
                                                                         Xanthe Lam, Allen Lam
             20

             21
                  Dated: November 15, 2018                               SWANSON & MCNAMARA LLP
             22

             23                                                   By:    /s/ Ed Swanson
                                                                         ED SWANSON
             24
                                                                         Attorney for Defendant
             25                                                          Racho Jordanov
             26

             27

             28
                                                                    4
                               CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                          RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                 Case No. 3:18-cv-06582-WHA
1310822.v1
                   Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 6 of 7


              1
                  Dated: November 15, 2018                                RAMSEY & EHRLICH LLP
              2

              3
                                                                   By:    /s/ Miles Ehrlich
              4                                                           MILES EHRLICH

              5                                                           Attorney for Defendant
                                                                          Rose Lin
              6

              7   Dated: November 15, 2018                                BOERSCH SHAPIRO LLP

              8
                                                                   By:    /s/ Martha Boersch
              9
                                                                          MARTHA BOERSCH
             10
                                                                          Attorney for Defendant
             11                                                           James Quach

             12
                  Dated: November 15, 2018                                JRA LAW PARTNERS, LLP
             13

             14                                                    By:    /s/ Rod Divelbiss
                                                                          ROD DIVELBISS
             15
                                                                          Attorney for Defendant
             16                                                           John Chan
             17

             18
                                                           ATTESTATION
             19
                         Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on
             20
                  whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.
             21

             22   Dated: November 15, 2018
                                                                /s/Elliot R. Peters
             23                                                 ELLIOT R. PETERS
             24

             25

             26

             27

             28
                                                                    5
                               CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE TIME TO
                          RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE CMC
                                                 Case No. 3:18-cv-06582-WHA
1310822.v1
                   Case 3:18-cv-06582-WHA Document 43 Filed 11/16/18 Page 7 of 7


              1                    [PROPOSED] ORDER GRANTING STIPULATION

              2         PURSUANT TO STIPULATION, IT IS ORDERED that:

              3         1.    Defendants’ time to file their responses to Genentech’s Complaint shall be
                                                    4
              4               extended to January 11, 2019;

              5         2.    Defendants’ time to file their responses to Genentech’s Motion for Preliminary
                                                                         4
              6               Injunction shall be extended to January 11, 2019;

              7         3.    If any Defendant moves under Fed. R. Civ. P. 12 in response to the Complaint,
                                                                                                 18
              8               Genentech’s oppositions to such motions shall be filed on January 25, 2019;

              9         4.    Genentech’s reply in support of its Motion for Preliminary Injunction shall be filed
                                  January 25
             10               on February 1, 2019;

             11         5.    If any Defendant moves under Fed. R. Civ. P. 12 in response to the Complaint,
                                                                                              January 25
             12               Defendants’ replies in support of such motion shall be filed on February 1, 2019;

             13         6.    The hearing on Genentech’s Motion for Preliminary Injunction and any motion

             14               filed by Defendants under Fed. R. Civ. P. 12 in response to the Complaint shall

             15                              February 14, 2019 at 8:00 AM
                              take place on _____________________________; and

             16         7.    The Initial Case Management Conference set for January 31, 2019 shall be

             17                              February 14, 2019 at 8:00 AM
                              continued to _____________________________, with a Joint Case Management

             18               Statement due one week before the Conference;

             19         8.    If any Defendant files a motion to stay any portion of this action, it shall be filed
                                          4                                                            18
             20               on January 11, 2019; Genentech shall file its opposition on January 25, 2019;
                                                                      January 25
             21               and Defendants shall file any reply on February 1, 2019; notwithstanding the

             22               foregoing, any Defendant may file a motion to stay (a) prior to January 11, 2019, if

             23               based on or in response to any motion filed by Genentech on or after November

             24               14, 2018, and/or (b) subsequent to January 11, 2019.            S DISTRICT
                                                                                           ATE           C
                                                                                          T
                                                                                                          O
                                                                                      S




             25
                                                                                                           U
                                                                                     ED




                                                                                                            RT




                                                                                                     ED
                                                                                              ORDER
                                                                                 UNIT




             26            November 16, 2018.
                  Dated: ______________________                                     IT I S SO
                                                                                               DIFIED
                                                                                       AS MO
                                                                                                                 R NIA




                                                                     Hon. William H. Alsup
             27                                                      United States District Judge am Alsup
                                                                                 NO




                                                                                                   illi
                                                                                            Judge W
                                                                                                             FO




             28
                                                                                   RT




                                                                                                             LI




                                                                             ER
                                                                                     H




                                                             6
                                                                                                             A




                                                                                N TIME TO O F C
                             CORRECTED STIPULATED REQUEST FOR ORDER TO ENLARGE   D IS T IC T
                                                                                       R
                        RESPOND TO COMPLAINT, MOT. FOR PI, RULE 12 MOTIONS, AND TO CONTINUE  CMC
                                               Case No. 3:18-cv-06582-WHA
1310822.v1
